Citation Nr: 0401036	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-10 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder and organic brain disorder.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The information of record indicates that the veteran has 
unverified active service from January 3, 1979 to July 30, 
1979, and unverified service with the Army National Guard 
from May 1983 to October 1984.

This matter comes before the Board of Veterans' Appeals on 
appeal from a January 2002 rating decision by the Department 
of Veterans Affairs (VA), Regional Office (RO) in Togus, 
Maine, which denied the veteran's claim seeking entitlement 
to service connection for a psychiatric disorder, to include 
bipolar disorder and organic brain disorder.  The veteran 
perfected a timely appeal of this determination.

In October 2002, the veteran appeared for a video-conference 
hearing before the undersigned Veterans Law Judge.  At the 
time, the veteran was represented by F. M. Jackson, Attorney.  
In a June 2003 letter, Mr. Jackson informed VA that he was 
withdrawing as the veteran's representative.

In November 2003, the matter was remanded by the Board.  
Unfortunately, after a detailed review of that document, the 
undersigned Veterans Law Judge observes that such document 
does not contain the necessary development directives needed 
for disposition of this appeal.  Regrettably, the Board must 
again remand this matter to the RO.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative (if any) if further action is required 
on their part.


REMAND

After having carefully reviewed the record, the Board finds 
that the requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5103A, 5107, 
and 5126, and codified as amended at 5102, 5103, 5106, and 
5107 (West 2002) have not been satisfied with respect the 
issue on appeal.  Specifically, the VCAA provides that VA's 
the duty to assist includes undertaking reasonable efforts to 
obtain relevant evidence in support of the veteran's claim.

In this context, the veteran's former attorney-representative 
indicated at the October 2002 video-conference hearing that 
the veteran had received treatment at several private 
hospitals in the Boston area, during the period from March 
1979 to December 1986, and that such putative records still 
remained outstanding.  As additional development by VA may be 
fruitful in either obtaining such records, or in obtaining 
information that such records no longer exist, a remand is 
warranted.

Accordingly, this case is REMANDED for the following 
development:

1.  Contact the appropriate State or 
Federal agency and obtain 
verification of the veteran's period 
of active duty service, and any 
periods of active duty for training 
(ACDUTRA) and inactive duty training 
(INACDUTRA) with the Army National 
Guard during the period from July 
1979 to May 1983.

2.  Contact the veteran and ask that 
he identify, by name, address, and 
approximate (beginning and ending) 
dates of all VA and non-VA health 
care providers who have treated him 
for a psychiatric disorder since his 
separation from service.  In so 
doing, ask the veteran to provide 
the addresses for the following 
health care providers that he 
purports to have received treatment 
for a psychiatric disability during 
the period from July 1979 to May 
1983:  Middlesex Mental Hospital 
and/or Metropolitan Mental Health 
Clinic (Malden, Massachusetts 
02176); Lawrence Memorial Hospital; 
Anna Jacques (New Buryport) Mental 
Health; Bridgewater State Hospital; 
New Bedford State Hospital; and 
Melrose Lakefield Hospital.  Obtain 
records from each health care 
provider the veteran identifies.

3.  Thereafter, the RO should 
readjudicate the claim of the 
entitlement to service connection 
for a psychiatric disorder, to 
include bipolar disorder and organic 
brain disorder, in light of the all 
pertinent evidence and legal 
authority.  If the benefit sought on 
appeal remains denied, the RO should 
furnish the veteran and his 
representative (if any) a 
supplemental statement of the case, 
and afford the veteran the 
opportunity to respond before the 
claims folder is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




